Name: Commission Regulation (EEC) No 1663/89 of 13 June 1989 amending Regulation (EEC) No 1569/87 fixing the procedure and conditions for the taking over of cereals by the intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  accounting;  prices
 Date Published: nan

 14. 6 . 89 Official Journal of the European Communities No L 163/13 COMMISSION REGULATION (EEC) No 1663/89 of 13 June 1989 amending Regulation (EEC) No 1569/87 fixing the procedure and conditions for the taking over of cereals by the intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1213/89 (2), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 1569/77 (3), as last amended by Regulation (EEC) No 3495/88 (4), fixes the conditions for the acceptance of cereals into intervention ; Whereas the continuation of the restrictive price policy and the application of the stabilizer mechanisms to cereals may result in difficulties for producers of certain cereals in certain Community regions ; whereas, in order to alleviate the impact of those mechanisms on the incomes of those producers, as in 1988/89 , provision should be made once again for derogations from certain quality provisions for the 1989/90, 1990/91 and 1991 /92 marketing years ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 1 . Article 2 (4) is replaced by the following : '4. Notwithstanding paragraph 2, for the 1989/90, 1990/91 and 1991 /92 marketing years :  a decision may be taken at the request of a Member State for each of the marketing years concerned, in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75, to fix the maximum moisture content at 1 5 % for cereals offered for intervention with the exception of durum wheat,  Greece is hereby authorized to accept for intervention consignments of durum wheat with 14 % of matter which is not basic cereal of unimpaired quality, with at most 7 % impurities consisting of grains and with no more than 5 % of other cereals,  Spain is hereby authorized to accept for intervention barley harvested in Spain with a minimum specific weight of 62 kilograms/ hectolitre. For barley with a specific weight of between 62 and 63 kilograms/hectolitre, a reduction of 1 % shall apply to the intervention buying-in price.' 2 . Article 2 (5) is deleted. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1569/77 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 128, 11 . 5 . 1989, p. 1 . (3) OJ No L 174, 14. 7 . 1977, p . 15 . (&lt; OJ No L 306, 11 . 11 . 1988 , p. 26.